Exhibit 10.5

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”), entered into as of ___
__, 20__, sets forth the terms and conditions of an award (this “Award”) of
restricted stock units (“Units”) granted by usell.com, Inc., a Delaware
corporation (the “Company”), to _______ (the “Recipient”).

 

1.          Definition and Incorporation of Certain Terms. This Award is not
made pursuant to the Company’s 2008 Equity Incentive Plan (the “Plan”) and the
equity award granted hereunder shall not be made from the pool of equity awards
authorized under the Plan. However, the terms of the Plan are otherwise
incorporated in this Agreement. Capitalized terms used in this Agreement that
are not defined in this Agreement have the meanings as used or defined in the
Plan. The Recipient hereby acknowledges receipt of the Plan.

 

2.          Award. Effective on the _______ __, ____ the Recipient was granted
________ Units.

 

3.          Vesting/Forfeiture.

 

(a)          The Units shall vest annually in three approximately equal annual
increments with the first vesting date being ______ __, _____, subject to the
Recipient continuing to perform services for the Company as a director or
committee member on each applicable vesting date. Vested Units shall be paid out
in the form of shares of the Company’s common stock (“Common Stock”) with
delivery of the Common Stock to take place on ______ __, _____. If any
fractional Units vest, the number of Units vesting shall initially be rounded up
to the nearest whole number and then rounded down to the nearest whole number
for all subsequent vesting. The Units shall fully vest upon a Change of Control
as defined in the Plan, with delivery of the shares of Common Stock to be issued
immediately upon the occurrence of such Change in Control.

 

(b)          Notwithstanding any other provision of this Agreement, upon
resolution of the Board, all Units and shares of Common Stock subject to this
Agreement, whether vested or unvested, will be immediately forfeited if any of
the events specified in Section 25 of the Plan occur.

 

4.          Profits on the Sale of Certain Shares; Cancellation. If any of the
events specified in Section 25 of the Plan occur within one year following the
date the Recipient last performed services as a director of the Company (the
“Termination Date”) (or such longer period required by any written employment
agreement), all profits earned from the Recipient’s sale of the Company’s Common
Stock during the two-year period commencing one year prior to the Termination
Date shall be forfeited and forthwith paid by the Recipient to the Company.
Further, in such event, the Company may at its option cancel the Unit and/or the
Common Stock granted under this Agreement. The Company’s rights under this
Section do not lapse one year from the Termination Date but are a contract right
subject to any appropriate statutory limitation period.

 

 

 

 

5.           Rights. The Recipient will receive no benefit or adjustment to the
Units with respect to any cash or stock dividend, or other distributions except
as provided for in the Plan. Further, the Recipient will have no voting rights
with respect to the Units until the shares of Common Stock are issued.

 

6.          Restriction on Transfer. The Recipient shall not sell, transfer,
pledge, hypothecate or otherwise dispose of any Units prior to the applicable
vesting date.

 

7.           Reservation of Right to Terminate Relationship. Nothing contained
in this Agreement shall restrict the right of the Company to terminate the
relationship of the Recipient at any time, with or without cause.

 

8.           Securities. In order to enable the Company to comply with the
Securities Act of 1933 (the “Securities Act”) and relevant state law, the
Company may require the Recipient, the Recipient’s estate, or any permitted
transferee as a condition of issuing the Common Stock, to give written assurance
satisfactory to the Company that the shares subject to the Units are being
acquired for such person’s own account, for investment only, with no view to the
distribution of same, and that any subsequent resale of any such shares either
shall be made pursuant to a registration statement under the Securities Act and
applicable state law which has become effective and is current with regard to
the shares being sold, or shall be pursuant to an exemption from registration
under the Securities Act and applicable state law.

 

The Units and the underlying shares of Common Stock are further subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
underlying the Units upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with the issuance of the Common
Stock, the Common Stock will not be issued unless such listing, registration,
qualification, consent or approval shall have been effected.

 

9.          Tax Withholding. The Recipient acknowledges and agrees that the
Company may require the Recipient to pay, or may withhold from sums owed by the
Company to the Recipient, any amount necessary to comply with the minimum
applicable withholding requirements that the Company deems necessary to comply
with any federal, state or local withholding requirements for income and
employment tax purposes.

 

10.         No Obligation to Minimize Taxes. The Company has no duty or
obligation to minimize the tax consequences of this Award to the Recipient and
will not be liable to the Recipient for any adverse tax consequences arising in
connection with this Award.  The Recipient has been advised to consult with his
own personal tax, financial and/or legal advisors regarding the tax consequences
of this Award.

 

11.         409A Compliance. The provisions of this Agreement and the issuance
of the shares of Common Stock in respect of the Units is intended to comply with
the short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).

 

 

 

 

12.         Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, as follows:

 

The Recipient: To the Recipient at the address on the signature page   of this
Agreement     The Company: usell.com, Inc.   33 East 33rd Street, Suite 1101  
New York, NY 10016   Attention: Chief Executive Officer     with a copy to:
Michael D. Harris, Esq.   Nason, Yeager, Gerson, White & Lioce, P.A.   1645 Palm
Beach Lakes Boulevard, Suite 1200   West Palm Beach, Florida 33401  
Facsimile:  (561) 686-5442

 

or to such other address as either of them, by notice to the other may designate
from time to time.

 

13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

14.         Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

 

15.         Severability. If any term or condition of this Agreement shall be
invalid or unenforceable to any extent or in any application, then the remainder
of this Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.

 

16.         Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties. Each party specifically acknowledges, represents and warrants that they
have not been induced to sign this Agreement.

 

17.          Governing Law. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
Delaware without regard to choice of law considerations.

 

 

 

 

18.          Headings. The headings in this Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

19.         Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, except to the extent a party is seeking equitable relief, shall be
settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York, New York (unless the parties agree in writing
to a different location), before a single arbitrator in accordance with the
rules of the American Arbitration Association then in effect. The decision and
award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.

 

WITNESSES:   USELL.COM, INC.             By:         Nikhil Raman       Chief
Executive Officer             RECIPIENT                 Address:                
 

 



 

